Citation Nr: 1534541	
Decision Date: 08/13/15    Archive Date: 08/20/15

DOCKET NO.  03-22 260	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for type II diabetes mellitus to include as due to exposure to herbicides.

2.  Entitlement to service connection for type II diabetes mellitus as secondary to service-connected disability.

3.  Entitlement to an initial compensable evaluation for residual scar status post coronary artery bypass graft (CABG).

4.  Entitlement to an evaluation in excess of 60 percent for coronary artery disease (CAD) to include whether entitlement to a total disability evaluation based on individual unemployability due to service-connected disabilities (TDIU) is warranted.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney at Law
WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active service in the Air Force from September 1966 to September 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In April 2015, the Veteran testified at a videoconference hearing.  A transcript of that hearing is of record.  The Veteran's representative requested that the record be held open for an additional 60 days to allow for the submission of additional evidence.  On June 5, 2015, the Veteran's attorney requested that the record be held open for an additional 60 days.  Those 60 day periods have elapsed without the submission of any additional pertinent evidence.  

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

Bifurcation of a claim generally is within the Secretary's discretion.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  In this case, the Veteran's representative has raised a new theory of entitlement to service connection for diabetes mellitus type II on the basis that it has been caused by or aggravated by service-connected coronary artery disease.  As this secondary issue has not been developed or adjudicated, the Board will proceed with the claim on a direct basis and remand the secondary service connection claim.  

The claim for an increased rating for CAD has been recharacterized to include the issue of entitlement to a TDIU as this issue was raised in January 2011 in connection with his claim for a higher rating.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).

The issues of entitlement to service connection for diabetes mellitus type II as secondary to service-connected disability, entitlement to an initial compensable evaluation for residual scar status post CABG, and entitlement to an evaluation in excess of 60 percent for CAD to include whether a TDIU is warranted are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran did not have service in the Republic of Vietnam; actual exposure to Agent Orange has not been demonstrated.

2.  Type II diabetes mellitus was not manifested during service or within a year of separation from service and is not shown to be otherwise related to active service, including as due to exposure to Agent Orange.


CONCLUSION OF LAW

Type II diabetes mellitus was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met as to the issue decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in April 2002 and March 2006 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

The record also indicates that the Veteran has received Social Security disability benefits; however, the duty to obtain records only applies to records that are "relevant" to the claim.  38 U.S.C.A. § 5103A (b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.").  The Veteran has not contended that he is in receipt of SSA benefits for diabetes mellitus.  There is no indication, then, that the records would be relevant to these claims.  What is "of consequence" in this case is whether the appellant's current diabetes mellitus is related to his active duty service, and there is no indication that Social Security records would include any such information.  See Golz v. Shinseki, 590 F.3d 1317 (2010) (SSA records are relevant if related to the injury claimant is seeking benefits for and there is a reasonable possibility of substantiating claim).  Thus, there is no indication that the SSA records would be relevant to this particular claim.  

There is no evidence that additional records have yet to be requested.	  Moreover, during the April 2015 Board hearing, the undersigned explained the issues on appeal and asked question designed to elicit evidence that may have been overlooked with regard to the claim. These actions provided an opportunity for the Veteran and his representative to introduce material evidence and pertinent arguments, in compliance with 38 C.F.R. § 3.103(c)(2) and consistent with the duty to assist.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his type II diabetes mellitus.  The Board concludes an examination is not needed in this case because the only evidence indicating the Veteran "suffered an event, injury or disease in service," in this case exposure to herbicides, is his own lay statements.  Such evidence is insufficient to trigger VA's duty to provide an examination.  The Court has held, in circumstances similar to this, where the supporting evidence of record consists only of a lay statement, that VA is not obligated, pursuant to 5103A(d), to provide an appellant with a medical nexus opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 (2004) (finding no prejudicial error in Board's statement of reasons or bases regarding why a medical opinion was not warranted because there was no reasonable possibility that such an opinion could substantiate the Veteran's claim because there was no evidence, other than his own lay assertion, that " 'reflect[ed] that he suffered an event, injury[,] or disease in service' that may be associated with [his] symptoms").  See also Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict with section 5103A(d) and evidence of record "establishing that the Veteran suffered an event, injury, or disease in service," is required to trigger VA's duties pursuant to section 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. Cir. 2003) (holding that the Secretary's obligations under section 5103A to provide a claimant with a medical examination or to obtain a medical opinion is triggered if the evidence of record demonstrates "some casual connection between his disability and his military service").  There is no reasonable possibility that a medical opinion would aid in substantiating the Veteran's claim since it could not provide evidence of a past event; in this case, exposure to herbicides.  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases, including diabetes mellitus, manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

In this case, service treatment records do not show diabetes mellitus in service.  The Report of Medical History dated in August 1970 showed a urinalysis which was negative for sugar.  The earliest evidence of diabetes mellitus is in 1994, more than 20 years after the Veteran's discharge from service, and he does not contend that diabetes mellitus was during service or within one year thereafter.  Instead, he asserts that he was exposed to Agent Orange during service, and developed diabetes mellitus as a result.  

VA law provides that service incurrence for certain diseases, including type II diabetes, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Such a presumption, however, requires evidence of actual or presumed exposure to herbicides.  Id.; see Stefl v. Nicholson, 21 Vet. App. 120 (2007).  

A Veteran, who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides such as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).  In other words, the physical presence of a Veteran within the land borders of Vietnam during service is required for the presumption to apply.  See Haas v. Peake, 525 F.3d 1168 (Fed. Cir. 2008).  

The Veteran does not contend, and the service records do not demonstrate, that he served in Vietnam.  Instead, the Veteran contends that he was exposed to Agent Orange when he was in Korea from February 1968 to August 1968.  

In a September 2002 statement, the Veteran indicated that he was assigned to Data Automation Combat Support Group temporary duty from the 441st Combat Support Group during the U.S.S. Pueblo Crisis and was exposed to herbicides while working near the Osan Air Force Base in Korea -- an area which had a sign which read, "CONDEMNED."  The Veteran reported that there was a chain across the road and that they were told that they had to walk, although the Military Police who escorted them did not pass the sign.  The Veteran reported that they were told to ignore the sign and burn classified material (paper and carbons).  The Veteran reported that the hillside had no living vegetation whatsoever and looked as if it had been sprayed with herbicides.  

Request and Authorization for Temporary Duty document indicates that the Veteran was to travel from Yokota Air Force Base in Japan to Osan Air Force Base in Korea on or about February 3, 1968 for approximately 90 days.  Also of record is a Boarding Pass dated July 26 for travel onboard a DC-4.

In May 2007, verification of herbicide exposure was requested of the U.S. Army and Joint Services Records Research Center (JSRRC).  In September 2007, the U.S. Armed Services Center for Unit Records Research replied, 

According to military records, herbicides were used in Korea between 1967 and 1969.  The documentation states that chemical herbicides were used along the Southern Boundary of the Demilitarized Zone (DMZ), during 1967-1969, by Republic of Korea (ROK) Armed Forces as a part of counter-infiltration operations.  The spraying was conducted by ROK personnel using hand sprayers and M8A2 trailer mounted decontamination apparatus.  Although ROK personnel were advised in the use of herbicides by U.S. Army Non-Commissioned Officers (NCO), no U.S. personnel are known to have been actually involved in the application.  The records state that Agent Orange was used from April 1968 through July 1969.  Osan Air Base (AFB) is located approximately 48 miles south of the Korean DMZ.  However, we cannot document or verify that [the Veteran] was exposed to herbicides where stationed at Osan AFB, Korea.  Also, we are unable to document that the veteran or his unit performed duties along the DMZ.

Further, in an April 14, 2004 email, it was noted that the Department of Defense had provided an inventory of times and locations of the use of Agent Orange.  The inventory did not contain any instance of herbicide use, testing, or disposal at Osan Air Base.

In a statement received by VA in June 2004, the Veteran reported that from February to August 1968 while on temporary duty at Osan Air Force Base in Korea, each evening he was required to go to a location on the side of a hill which had been defoliated and had no plant life of any type.  The Veteran stated that the area had been sprayed with the herbicide commonly referred to as Agent Orange. 

The Veteran also submitted an excerpt from an article which appeared in the Veterans of Foreign Wars' Magazine Vol 87 No. 6 indicating that in 1968-69, 59,000 gallons of three toxic chemical defoliating nearly 21,000 acres of the DMZ.

At his April 2015 videoconference hearing, the Veteran testified that he burned documents out beside the flight line and that, 

... when I first went out there, the hillside was covered in vegetation.  Well, overnight, that vegetation was a burnt orange, and I thought, of course, ... that they had burned it with a blowtorch ... So I had to burn on that every time that I burned, and to stay out of the ash, I would move down the hillside every day. 

The Board has considered the Veteran's lay statements regarding Agent Orange exposure, and although the Veteran is competent to speak of his experiences during service, the Board does not find his contentions of exposure to Agent Orange to be competent.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (lay testimony is competent only so long as it is within the knowledge and personal observations of the witness).  In this case, the Veteran has not provided credible testimony that he actually saw Agent Orange or any other type of herbicide agent being used.  He specifically stated that he thought it had been burned with a blowtorch.  Research indicates that the name of each agent was derived from color-coded bands painted around storage drums holding the herbicides and not by the color of the herbicide itself and not by the color of the dead vegetation in the wake of defoliation.  

In addition, there is no evidence that corroborates the Veteran's assertions that herbicides were used to exfoliate the area in and around Osan Air Force Base in Korea.  

In view of the foregoing, the Board cannot find that the Veteran was exposed to herbicides such as Agent Orange during service.  In addition, the record is absent evidence of diabetes mellitus in service or within a year following service, evidence of continuity of symptomatology, and medical evidence of a nexus between diabetes mellitus and his active duty service.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for type II diabetes mellitus on a direct basis, to include as due to exposure to herbicides, is denied.


REMAND

As noted above, the Veteran's representative has raised an additional theory of entitlement to service connection for type II diabetes mellitus as secondary to service-connected disability.  As the RO has not developed and adjudicated this theory of entitlement, it is being remanded.  

The Veteran's claims for increased ratings for his scar and CAD were denied by a May 2013 rating decision.  In June 2013, the RO received the Veteran's notice of disagreement with the May 2013 rating decision.  The AOJ has yet to issue a Statement of the Case and provide the Veteran an opportunity to perfect his appeal as to these issues.  Therefore, the appropriate Board action is to remand the issues to the RO for the issuance of a Statement of the Case after proper development.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Development contemplated by the VCAA should be undertaken with respect to the issue of entitlement to service connection for type II diabetes mellitus as secondary to service-connected disability after which the issue should be reviewed on the basis of the additional evidence.  As appropriate, examination and or record retrieval should be undertaken as indicated.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

2.  An attempt should be undertaken to obtain all available SSA records, to include any disability determination that was made.  The claims folder should contain documentation of all attempts to obtain said records. 

3.  After ensuring that any actions needed to comply with the VCAA, the Veteran and his attorney should be provided a Statement of the Case as to the issues of entitlement to an initial compensable evaluation for residual scar status post CABG and entitlement to an evaluation in excess of 60 percent for CAD to include whether a TDIU is warranted.  The Veteran should be informed that he must file a timely and adequate substantive appeal in order to perfect an appeal of this issue to the Board.  See 38 C.F.R. §§ 20.200, 20.202, and 20.302(b).  If a timely substantive appeal is not filed, the claim should not be certified to the Board.  If so, subject to current appellate procedures, the case should be returned to the Board for further appellate consideration, if appropriate.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


